On the Merits.
It is set at rest in this state that no one has any right whatever to hold herself out or practice as a registered nurse, except upon such terms and conditions as the state may prescribe. (State ex rel. Marshall v. District Court, 50 Mont. 289, 146 Pac. 743.) Mrs. Scollard’s application to the board was accompanied [3] by affidavits of citizens that she is a person of good moral character, and it is the contention of her counsel that the board was compelled to accept such showing as conclusive, and that no trial or other investigation touching the question of her good or bad character can be had until after she is regularly registered and proceedings have been instituted to cancel her certificate, under the provisions of section 15 of the Act. But for the earnestness of able counsel in this contention we should not consider the meaning of the statute open to doubt or discussion. Chapter 50, Laws 1913, designates three classes of persons who will become subject to its provisions if they seek registration as nurses in this state: (1) Those who must take the examination; (2) certain graduates of reputable training schools; and (3) nurses registered in other states. Mrs. Scollard belongs to the second class, and, while members of class 2 or 3 are relieved from iaking the examination as to proficiency, every applicant of every class is required by section 9 to furnish satisfactory evidence that she is a person of good moral character. After *97a nurse is once registered, her license may not be revoked except upon conviction after a hearing had in proceedings instituted and carried on pursuant to section 15. Having been registered, she has acquired a valuable right which the state has seen fit to protect. But, when she applies for registration, she occupies no such advantageous ground. She is then a mere suitor for a privilege which the state may grant or withhold at its pleasure. It has seen fit to say that an applicant presenting evidence of certain training, who is at least twenty-two years of age and of good moral character, may be registered and receive the sanction of the state to hold herself out as a registered nurse. It has created this board of examiners for nurses for the very purpose' of having practical means for determining whether a particular applicant shall be licensed, and to that extent recommended, by the state as a fit and proper person to go into the homes of respectable people and administer to the sick or afflicted. From the necessities of the ease the professional services of a skilled nurse are of the most intimate, confidential and important character. Extreme cases often best illustrate principles. If a veritable drug fiend, with the characteristic impulse .to want everyone else to become addicted to the same vicious habit, applies for registration, must the board recommend her because she has been able to deceive a few reputable citizens into the belief that she is a person of good moral character, when the members of the board have personal knowledge or satisfactory evidence from other sources as to the actual facts? Common sense and the instinct which discerns right from wrong prompt a negative answer in the most emphatic form. The state does not offer to stand sponsor for such a person, and, to avoid being imposed upon as far as may be possible, has created this board for the express purpose of determining whether an applicant is a fit and proper person to receive the state recommendation. The language of section 9 of the Act is not susceptible of any other interpretation. Satisfactory evidence of good moral character, as therein used, means evidence which satisfies the board, in the exercise of honest judgment (State ex rel. Bray v. Settles, *9834 Mont. 448, 87 Pac. 445); and to reach a judgment the power to investigate and decide is necessarily implied. It would be unreasonable for the legislature to impose upon a board of laymen the strict rules of legal procedure which prevail in courts, and it did not do so in this instance, but left the board free to pursue its work with as little formality as possible, to the end that it might carry out efficiently the purpose of the Act. The very grant of power to the board to determine upon the question of the applicant’s good character implies power to hear evidence in opposition as well as in favor of the applicant. The maimer in which the evidence is to be produced is left with the board. The statute does not contemplate a trial of, or a hearing on, an application for recommendation to the governor. It might have provided for one or the other, but did not do so. It does, however, contemplate an investigation in such reasonable manner as the board may choose to adopt, and, if its decision is the result of honest judgment, it is conclusive upon an applicant who belongs to the second class.
It is elementary that mandamus will lie to compel the board [4] to act, but that it cannot control the board’s discretion (State ex rel. Stuewe v. Mindson, 44 Mont. 429, 120 Pac. 485), and the district court is not authorized to substitute its judgment for that of the board. The only question before the trial court was: Did the board act so arbitrarily or capriciously, or abuse its discretion, to that extent that it cannot be said to have rendered an honest judgment upon Mrs. Scollard’s application? The burden was upon this respondent to show that such was the fact, and, in the absence of a clear showing of abuse of discretion or a determination reached by other improper means, the court was not warranted in issuing the writ. (State ex rel. Finlen v. District Court, 26 Mont. 372, 68 Pac. 465.)
As tending to impeach the good character of Mrs. Scollard, [5] the board had before it the official stenographer’s transcript of testimony given upon a hearing had in the district court of Gallatin county in a proceeding wherein Mrs. Scollard was plaintiff and her husband was defendant. That transcript *99contained, among other things, the testimony of one P. A. Pender, which referred to acts of immorality on the part of Mrs. Scollard of the most degenerate sort. The board had before it also certain resolutions adopted by the Gallatin County Graduated Nurses’ Association protesting against the recommendation of Mrs. Scollard for registration, upon the ground that she was addicted to the use of morphine and was not a person of good moral character. The testimony of Pender contained in the stenographer’s report was to all intents and purposes a deposition, taken in another proceeding it is true, but one to which Mrs. Scollard was a party. However, the form in which it was presented was immaterial. No member of the board is authorized to administer an oath to a witness, not even in a proceeding had under section 15; but the board may accept such statements orally or in writing as the members deem material and give to them such weight as, in their judgment, they are entitled; for, as we have observed before,-this is not a trial, but merely an investigation. Under section 1 the governor is constituted the licensing authority. To relieve him of the burden of making the investigation necessary to determine the qualifications which the legislature prescribed for an applicant for registration, this board was created. In passing upon the question of the character of an applicant, it acts as a mere administrative arm of the government, and may pursue its investigations through the same channels as the governor might, if the entire burden of administering the Act were cast upon him. If the members of the board chose to believe the testimony of Pender, they could not in' honor recommend Mrs. Scollard for registration. They were at liberty to believe that testimony, and apparently did so, and, with it before them, their act in refusing to recommend her cannot be charged to prejudice, such as precludes the exercise of judgment. There was not any evidence before the trial court of any .failure on the part of the board to exercise a wise and honest discretion, except such as is implied from their refusal to recommend Mrs. Scollard; and, *100since there was justification for the refusal, the trial court erred in its conclusion.
The judgment and order are reversed and the cause is remanded, with directions to dismiss the proceeding.
. Beversed and remanded.
.Me. Chief Justice Brantly and Me. Justice Sanner concur.